DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 11, 19 have been amended as per Applicant’s amendment filed on August 2, 2022.  Claims 3-5, 16, and 18 have been canceled.  Claims 1, 2, 6-15, 17, 19, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first node" and “the second node.”  There is insufficient antecedent basis for this limitation in the claim so as to create confusion with the recitation of "a first node" and “a second node” in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0190197 A1, Filed June 13, 2017) in view of Hwang (US 20190057982 A1, Filed September 13, 2017) and Jeong (US 20150371590 A1, Published December 24, 2015).
As to claim 1, Chang discloses a pixel circuit, comprising 
a drive circuit (Chang at Fig. 21, in particular, driving TFT DT), 
a data writing circuit (Chang at Fig. 21, switching TFT T1), 
a compensation-and-reset circuit (Chang at Fig. 21, T2 and T3), and 
a storage circuit (Chang at Fig. 21, C1 and C2); 
wherein the drive circuit comprises a control terminal, a first terminal and a second terminal, and is configured to control a driving current for driving a light-emitting element to emit light (Chang Fig. 21, nodes DTG, DTS, and DTG); 
the data writing circuit is connected to the control terminal of the drive circuit and configured to write a data signal to the control terminal of the drive circuit (Chang at Fig. 21, T1 is connected between Vdata and DTG) in response to a scanning signal (Chang at Fig. 21, scan(n)); 
the compensation-and-reset circuit is connected to the control terminal of the drive circuit and a reset voltage terminal (Chang at Fig. 21, T2 and T3 are connected between node DTG and Vref), and is configured to electrically connect the control terminal of the drive circuit and the second terminal of the drive circuit (Chang at Fig. 21, T2) and 
apply a reset voltage to the control terminal of the drive circuit in response to a compensation signal (Chang at Fig. 21, Vref is applied to node DTG through T2 and T3); and 
the storage circuit is configured to store the data signal that is wrote and a threshold voltage, and to couple and adjust a voltage of the control terminal of the drive circuit (Chang at Fig. 21; ¶ [0074] discloses “a threshold voltage Vth of the driving TFT DT is stored in the first capacitor C1.”);
wherein the storage circuit comprises a first storage circuit and a second storage circuit (Chang at Fig. 21, first and second capacitors C1 and C2); 
wherein the first storage circuit is connected to the control terminal of the drive circuit and the first terminal of the drive circuit, and configured to store the data signal that is wrote (Chang at Fig. 21, C1), and 
the second storage circuit is connected to a first voltage terminal and the first terminal of the drive circuit, and is configured to couple and adjust the voltage of the control terminal of the drive circuit (Chang at Fig. 21, C2);
the first storage circuit comprises a first storage capacitor, and the second storage circuit comprises a second storage capacitor (Chang at Fig. 21, C1 and C2 are respectively capacitors);
wherein a capacitance value of the second storage capacitor is larger than a capacitance value of the first storage capacitor (Chang at Fig. 21, C2 is greater than C1; ¶ [0080], [0085], in particular.  It would be obvious for a person of ordinary skill to set the value of C2 larger such that the gain of the ratio C2/(C1+C2) approximates 1.  The motivation of doing so would be a) to simplify the math for calculating IOLED in Equation 1 (Chang at ¶ [0080]), or alternatively, b) preventing an increase in the power consumption of the data driver 102, (Chang at ¶ [0085])), and 
a value of a driving current IOLED flowing through the light-emitting element is obtained according to a following formula:  lOLED = 1/2*K*(Vdata- Vref)2  (Chang at ¶ [0080], Equation 1).
where…, Vref represents a reset voltage, and Vdata represents a voltage of the data signal (Chang at ¶ [0080]);
wherein the compensation-and-reset circuit comprises a compensation sub-circuit and a reset sub-circuit (Chang at Fig. 21, T2 and T3); 
wherein the compensation sub-circuit comprises a control terminal, a first terminal and a second terminal, which are respectively connected to the compensation signal terminal, the first node and the third node (Chang at Fig. 21, gate, source, and drain of T2 respectively); and 
the reset sub-circuit comprises a control terminal, a first terminal and a second terminal (Chang at Fig. 21, gate, source, and drain of T3 respectively), which are respectively connected to the compensation signal terminal, the reset voltage terminal (Chang at Fig. 21, T3, gate terminal and source terminal of T3). 
Chang does not expressly disclose that K = W * Cox * U/L.
However, Hwang does disclose that K = W * Cox * U/L (Hwang at ¶ [0041]-[0043]).
Chang discloses a base OLED display device upon which the claimed invention is an improvement.  Hwang discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Chang the teachings of Hwang for the predictable result of providing a flexible display for improving display abnormality during bending (Hwang at ¶ [0004]-[0005]).
The combination of Chang and Hwang does not disclose that drain terminal of reset sub-circuit is connected to a first node.
However, Jeong does disclose that that drain terminal of reset sub-circuit is connected to a first node (Jeong at Fig. 2, drain terminal of M4 is connected to node N1).
The combination of Chang and Hwang discloses a base OLED display device upon which the claimed invention is an improvement.  Jeong discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Chang and Hwang the teachings of Jeong for the predictable result of providing a pixel and an organic light emitting display device using the pixel allows the threshold voltage of the driving transistor in each pixel to be compensated for on a block basis. As a result, a sufficient time is assigned to perform threshold-voltage compensation (Jeong at ¶ [0104]).
As to claim 2, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 1, 
wherein the control terminal of the drive circuit is connected to a first node, the first terminal of the drive circuit is connected to a second node, and the second terminal of the drive circuit is connected to a third node (Chang at Fig. 21, DTG, DTS, DTD); 
the data writing circuit comprises a control terminal, a first terminal and a second terminal, which are respectively connected to a scanning line, a data line and the first node (Chang at Fig. 21, scan(n), Vdata, and DTG); 
the compensation-and-reset circuit is connected to a compensation signal terminal, the reset voltage terminal, the first node and the third node (Chang at Fig. 21, scan(n-1), Vref, DTG, and anode of OLED); and 
the light-emitting element is connected to the third node (Chang at Fig. 21, anode of OLED) and a second voltage terminal (Chang at Fig. 21, VSS).
As to claim 6, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 2, wherein the drive circuit comprises a first transistor (Chang at Fig. 21, drive TFT DT); 
a gate electrode of the first transistor is connected to the first node and serves as the control terminal of the drive circuit (Chang at Fig. 21, DTG), 
a first electrode of the first transistor is connected to the second node and serves as the first terminal of the drive circuit (Chang at Fig. 21, DTS), and 
a second electrode of the first transistor is connected to the third node and serves as the second terminal of the drive circuit (Chang at Fig. 21, DTD).
As to claim 7, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 2, wherein the data writing circuit comprises a second transistor (Chang at Fig. 21, T1); 
a gate electrode of the second transistor, as the control terminal of the data writing circuit, is configured to be connected to the scanning line to receive the scanning signal (Chang at Fig. 21, scan(n)), 
a first electrode of the second transistor, as the first terminal of the data writing circuit, is configured to be connected to the data line to receive the data signal (Chang at Fig. 21, T1 and Vdata), and 
a second electrode of the second transistor, as the second terminal of the data writing circuit, is connected to the first node (Chang at Fig. 21, T1 and DTG).
As to claim 8, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 1, wherein the compensation sub-circuit comprises a third transistor (Chang at Fig. 21, T2); 
a gate electrode of the third transistor is configured to be connected to the compensation signal terminal to receive the compensation signal and serves as the control terminal of the compensation sub-circuit (Chang at Fig. 21, scan (n-1), 
a first electrode of the third transistor is connected to the first node and serves as the first terminal of the compensation sub-circuit (Chang at Fig. 21, T2 and DTG), and 
a second electrode of the third transistor is connected to the third node and serves as the second terminal of the compensation sub-circuit (Chang at Fig. 21, T2 and anode of OLED).
As to claim 9, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 4, 
a first electrode of the first storage capacitor is connected to the first node (Chang at Fig. 21, C1 and DTG), and 
a second electrode of the first storage capacitor is connected to the second node (Chang at Fig. 21, C1 and DTS).
As to claim 10, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 4, 
a first electrode of the second storage capacitor is configured to be connected to the first voltage terminal to receive a first voltage (Chang at Fig. 21, C2 and VDD), and 
a second electrode of the second storage capacitor is connected to the second node (Chang at Fig. 21, C2 and DTS).
As to claim 11, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 1, wherein the reset sub-circuit comprises a fourth transistor (Chang at Fig. 21, T3); 
a gate electrode of the fourth transistor is configured to be connected to the compensation signal terminal to receive the compensation signal and serves as the control terminal of the reset sub-circuit (Chang at Fig. 21, scan(n-1) and T3), 
a first electrode of the fourth transistor is configured and connected to the reset voltage terminal to receive the reset voltage and serves as the first terminal of the reset sub-circuit (Chang at Fig. 21, T3 and Vref), and 
a second electrode of the fourth transistor is connected to the first node and serves as the second terminal of the reset sub-circuit (Jeong at Fig. 2, M4).
As to claim 12, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 5, wherein the light-emitting control circuit comprises a fifth transistor (Chang at Fig. 21, T4); 
a gate electrode of the fifth transistor, as the control terminal of the light-emitting control circuit, is configured to be connected to the light-emitting control line to receive the light-emitting control signal (Chang at Fig. 21, T4 and EM(n)), 
a first electrode of the fifth transistor, as the first terminal of the light-emitting control circuit, is configured to be connected to the first voltage terminal to receive the first voltage (Chang at Fig. 21, T4 and VDD), and 
a second electrode of the fifth transistor, as the second terminal of the light-emitting control circuit, is connected to the second node (Chang at Fig. 21, T4 and DTS).
As to claim 13, the combination of Chang, Hwang, and Jeong discloses a display device, comprising a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units (Chang at Fig. 1, in particular) comprises the pixel circuit according to claim 1 (See rejection of claim 1 above) and a light-emitting element (Chang at Fig. 21, OLED).
As to claim 14, the combination of Chang, Hwang, and Jeong discloses the display device according to claim 13, further comprising a plurality of scanning lines, wherein the plurality of pixel units are arranged in a plurality of rows, control terminals of data writing circuits of pixel circuits of pixel units in a row are connected to a same scanning line, control terminals of compensation-and-reset circuits of the pixel circuits of the pixel units in the row are connected to another scanning line, and the another scanning line is also connected to control terminals of data writing circuits of pixel circuits of pixel units in a previous row (Chang at Figs. 1, 21, scan(n) and scan(n-1); ¶ [0054]).
As to claim 15, the combination of Chang, Hwang, and Jeong discloses the display device according to claim 13, further comprising a plurality of scanning lines and a plurality of reset control lines, wherein the plurality of pixel units are arranged in a plurality of rows, control terminals of data writing circuits of pixel circuits of pixel units in a row are connected to a same scanning line, and control terminals of compensation-and-reset circuits of the pixel circuits of the pixel units in the row are connected to a same reset control line (Chang at Figs. 1, 21, scan(n-1)).
As to claim 17, the combination of Chang, Hwang, and Jeong discloses a driving method for the pixel circuit according to claim 5, comprising: a reset and compensation stage, a data writing stage, and a light-emitting stage (Chang at Fig. 3); 
wherein in the reset and compensation stage (Chang at Fig. 5, Tis), the compensation signal is input (Chang at Fig. 5, scan(n-1) = L), the compensation-and-reset circuit is turned on, the first storage circuit is reset (Chang at Fig. 5, T2 and T3 are turned on resetting C1 and C2 to 0 or VDD-Vref; ¶ [0076]), and the drive circuit is compensated so that the drive circuit is in a fixed off-bias state (Chang at Fig. 5; ¶ [0074]); 
in the data writing stage (Chang at Fig. 6, Tw), the scanning signal and the data signal are input, the data writing circuit is turned on, the data writing circuit writes the data signal into the first storage circuit (Chang at Fig. 6; ¶ [0077] discloses “During the pixel driving voltage setting period Tw (i.e., during one horizontal period 1H), the first switching TFT T1 is turned on in response to the on-level pulse of the nth scan signal SCAN(n) and applies the data voltage Vdata to the first node DTG.”), and the second storage circuit couples and adjusts a voltage of the second node according to a voltage variation of the first node (Chang at Fig. 6, common node of C1-C2 connected to DTS); and 
in the light-emitting stage, the light-emitting control signal is input, the light-emitting control circuit and the drive circuit are turned on (Chang at Fig 7), 
the second storage circuit couples and adjusts a voltage of the first node according to a voltage variation of the second node (Chang at Fig .7, DTG; ¶ [0077]-[0083]), and the light-emitting control circuit applies the driving current to the light-emitting element to drive the light-emitting element to emit light (Chang at Fig. 7).
As to claim 19, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 3, wherein the drive circuit comprises a first transistor (Chang at Fig. 21, DT); 
a gate electrode of the first transistor is connected to the first node and serves as the control terminal of the drive circuit (Chang at Fig. 21, DTG), a first electrode of the first transistor is connected to the second node and serves as the first terminal of the drive circuit (Chang at Fig. 21, DTS), and a second electrode of the first transistor is connected to the third node and serves as the second terminal of the drive circuit (Chang at Fig. 21, DTD).
As to claim 20, the combination of Chang, Hwang, and Jeong discloses the pixel circuit according to claim 1, wherein the data writing circuit comprises a second transistor (Chang at Fig. 21, T1); 
a gate electrode of the second transistor, as the control terminal of the data writing circuit, is configured to be connected to the scanning line to receive the scanning signal (Chang at Fig. 21, scan(n) to T1), 
a first electrode of the second transistor, as the first terminal of the data writing circuit, is configured to be connected to the data line to receive the data signal (Chang at Fig. 21, Vdata to T1), and 
a second electrode of the second transistor, as the second terminal of the data writing circuit, is connected to the first node (Chang at Fig. 21, DTG to T1).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-15, 17, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/05/2022